Citation Nr: 0944047	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to April 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for the 
above-referenced claims.  

The issue of service connection for a low back disorder being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran's 
current stomach disorder is etiologically related to his 
period of active service.


CONCLUSION OF LAW

The criteria for service connection for a stomach disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in June 2003, the Veteran was notified of the 
information and evidence necessary to substantiate his claim.  
VA told the Veteran what information he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that VA 
has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided an appropriate VA medical examination in May 
2007.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Stomach Disorder

The Veteran has asserted that he has a stomach disorder that 
was incurred during his period of active service.  Having 
reviewed the evidence of record and all pertinent laws and 
regulations, the Board finds that the preponderance of the 
evidence is against the claim in this instance.  Thus, the 
appeal must be denied.

The Veteran's service treatment records show that the Veteran 
was treated for gastrointestinal symptomatology in February 
1975.  He reported having abdominal pain without any other 
gastrointestinal symptoms reported.  He was diagnosed with 
gastritis.  Later that same month, he underwent a physical 
examination, at which time clinical evaluation of the abdomen 
and the genitourinary system was normal.  On the associated 
February 1975 report of medical history, the Veteran denied 
ever having any stomach or intestinal trouble or frequent 
indigestion.

The Veteran's VA outpatient treatment records have been 
associated with the claims file.  These records reflect that 
he was diagnosed with gestroesophageal reflux disease (GERD) 
in January 2003.  A February 2004 treatment record shows that 
he was diagnosed with GERD, resolved.  In August 2004, he 
reported that his GERD symptomatology had returned after he 
stopped using his prescribed medication.  

The Veteran underwent a VA stomach examination in May 2007, 
at which time the claims file was reviewed.  The examiner 
noted that the Veteran was treated for gastritis in-service.  
The Veteran reported having been diagnosed with a gastric 
ulcer in July 2005 and taking prescription medication for his 
gastrointestinal symptoms.  The examiner noted that a July 
2005 esophagogastroduodeno-scopy (EGD) report showed a small 
gastric ulcer, and that the Veteran was previously diagnosed 
with gastritis. On physical examination, there were no signs 
of abdominal pain or tenderness noted.  The upper 
gastrointestinal series was negative.  The diagnosis was GERD 
with suboptimal control with medications and without 
obstruction or spasm.  Following the examination and review 
of the claims file, the examiner opined that gastritis was 
not at least as likely as not related to the in-service event 
and it was most likely not due to the suboptimal control of 
the GERD condition.  

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for a stomach 
disorder.  The Board recognizes that the Veteran was treated 
in-service for gastritis and that he was diagnosed with GERD 
and gastritis following separation.  However, the 
preponderance of the medical evidence, as discussed below, 
does not indicate that the Veteran's current conditions are 
related to an in-service occurrence or that the disorders are 
otherwise related to his military service.  Therefore, the 
Board concludes that service connection is not warranted.  

In this regard, the Board finds that the February 1975 
physical examination report, which was completed 
approximately two months prior to separation, is highly 
probative as to the Veteran's condition at the time nearest 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of reasons for 
the Board's decision).  The February 1975 physical 
examination report is entirely negative for any symptoms 
associated with a gastrointestinal condition.  On the 
associated report of medical history, the Veteran denied 
having any stomach or intestinal trouble.  The service 
medical records support a conclusion that the Veteran's 
February 1975 episode of gastritis was acute and transitory, 
as the subsequent February 1975 physical examination report 
and service treatment records show no reported 
gastrointestinal conditions within the months preceding 
discharge.

Moreover, the Board finds that there is no competent medical 
evidence that suggests a nexus between the Veteran's 
currently diagnosed stomach disorders and his period of 
active service.  In this regard, the Board finds highly 
probative the May 2007 VA examiner's conclusion that the 
Veteran's gastritis was not at least as likely as not related 
to an in-service occurrence.  The examiner's opinion is 
considered highly probative as it is definitive and based 
upon a complete review of the Veteran's entire claims file.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

The Board also notes that the medical evidence does not show 
a definitive diagnosis of a stomach condition until January 
2003, which is nearly thirty years after the Veteran's 
separation from active service.  The Board notes that 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since active duty service can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (2000).

Consideration has been given to the Veteran's own statements 
in support of his claim.  However, while the Board is 
sympathetic to these statements and believes that the Veteran 
is competent to report his current symptomatology, he does 
not have the requisite special medical knowledge necessary to 
render an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159. 

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has a stomach disorder that is related to his period of 
active service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a stomach disorder.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for a stomach disorder is denied.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claim for service connection for a low back 
disorder.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 
C.F.R. § 3.159(c).

With regard to this claim, the Veteran has asserted that he 
has a low back disorder that was incurred in or aggravated by 
his military service.  Specifically, he has claimed that he 
injured his back when he fell down some stairs in February 
1975.  He has also asserted that he was diagnosed with 
scoliosis prior to his military service and that the in-
service injury aggravated his low back condition.  Having 
reviewed the evidence of record, the Board finds that further 
development is needed with regard to this issue.

The Veteran's service treatment records have been reviewed 
and are negative for a diagnosed low back condition.  The 
December 1974 enlistment report of physical examination shows 
that clinical evaluation of the Veteran's spine was normal; 
he denied ever having low back pain in the associated report 
of medical history.  A February 1975 service treatment record 
shows that he reported having right knee and heel pain after 
falling down some stairs; the record is negative for a report 
of any low back symptomatology.  He was diagnosed with a 
stress reaction of the right metatarsophalngeal and 
calcaneus.  Subsequent records are negative for any reports 
of low back pain.

The Veteran's VA and private medical treatment records show 
his reports of low back pain following his separation from 
active duty.  An October 1992 private treatment record 
reflects his report of having a 15 year history of back pain; 
the private examiner opined that the Veteran had degenerative 
disc disease of the lumbar spine.  A March 2003 VA treatment 
record includes his report that his back pain first began at 
around age 27, in approximately 1975, after he fell down some 
stairs.  A November 2003 private MRI report reveals that the 
Veteran has degenerative arthritis affecting the lumbar 
spine. It was noted in a November 2004 VA treatment record 
that the Veteran's back pain began 20 years prior and that 
his back condition developed from multiple factors, to 
include a motor vehicle accident, falling, and working as a 
construction worker.  The VA treatment records similarly show 
a diagnosis of degenerative disc disease of the lumbar spine.  

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his current low back condition.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 
2009) (stating that 38 U.S.C.A. § 1154(a) requires VA  to 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits).   

In light of the foregoing, it is unclear whether the 
Veteran's current low back condition was incurred in or 
aggravated by his military service.  While the service 
treatment records are negative for reports of low back 
symptomatology, the records do confirm that the Veteran 
incurred orthopedic injuries during the February 1975 in-
service accident.  The Board also finds that is unclear as to 
when the Veteran's low back symtpomatology first manifested, 
as the medical evidence includes conflicting reports as to 
the onset of his low back condition.  Moreover, the medical 
evidence, as reflected in the November 2004 VA treatment 
record, is unclear as to whether the current low back 
diagnosis is attributable to an in service fall or whether 
the condition is related to other factors.  Therefore, a 
remand is needed for a VA examination and medical opinion. 
See McLendon, 20 Vet. App. at 79. 



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of any 
current low back disorders.  The entire 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner prior to conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail. 

The examiner is asked to identify all low 
back disorders found to be present.  For 
any and all current diagnoses made, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that any of diagnosed disorder is 
related to any documented in-service 
incidents, to include the reported 
February 1975 fall, or whether the 
condition are otherwise related to or 
aggravated by the Veteran's military 
service.  The examiner should comment on 
the Veteran's report low back pain 
following the document February 1975 in-
service accident, as well as his report of 
continuity of symptomatology since 
service.  The examiner should also 
consider documented reports of low back 
injuries and stressors following the 
Veteran's separation from active duty.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  It is 
requested that the examiner consider and 
reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above.  If the examiner is 
unable to provide an opinion without 
resort to mere speculation, he or she 
should so indicate and explain why an 
opinion can not be rendered.

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claim for service connection 
for a low back disorder.  If the benefit 
sought on appeal remains denied, provide 
the Veteran and his representative with a 
Supplemental Statement of the Case and 
provide an opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


